Citation Nr: 1619899	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-46 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES
 
1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to service connection for recurrent left knee disorder.

3.  Entitlement to service connection for bilateral otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 17, 2004 to December 17, 2004, and from July 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a January 2009 rating decision, the RO denied entitlement to service connection for a left knee disorder and for otitis media.  In an April 2009 rating decision, the RO denied entitlement to service connection for allergic rhinitis.

The Board notes that evidence has been added to the claims file since the December 2009 statement of the case (SOC) without a waiver of RO jurisdiction. This evidence consists of VA medical records and examination reports; however, as these records contain information redundant of that already of record, the additional evidence does not require review by the RO prior to adjudication by the Board.

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability, diagnosed as meniscal degeneration, had its onset in service.

2.  The Veteran does not have a current otitis media disability.




CONCLUSIONS OF LAW

1.  All criteria for service connection for a left knee disability, to include meniscal degeneration, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  All criteria for service connection for otitis media have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July and September 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records  are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  The Veteran was provided with a VA ear examination in November 2008, a VA general medical examination in December 2010, and VA examination in January 2012 to determine whether the Veteran had hearing loss/vertigo related to service.  As discussed below, the examinations are adequate.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).  The reasons for granting or denying service-connection in each case shall be recorded in full.  Id.  Application of section 1154(b) does not mean that a grant of entitlement to VA benefits, referred to as a grant of service connection, is presumed for Veterans who were injured in combat. Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder. Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996); Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions applies, a 'Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty.'  Reeves v. Shinseki, 682 F.3d 988, 1000 (Fed. Cir. 2012).


II.a.  Left knee disorder

The Veteran contends that his left knee disorder is a result of his carrying heavy equipment as part of his duties while stationed in Iraq.  Service personnel records confirm that the Veteran was stationed in Kuwait/Iraq from September 26, 2006 to October 21, 2007.  His DD Form 214 documents that his MOS was as a heavy crane operator.  

Service treatment records do not reflect treatment for or a diagnosis of a left knee disability.  The Veteran was discharged in November 2007.

VA medical records reflect that the Veteran first sought treatment for left knee pain in November 2008.  He was assessed with arthralgia of the left knee.  

A January 2009 private medical record reflecting treatment by Roberto Garcia, M.D., shows that the Veteran reported that his knee had been giving way since 2006, when he was carrying heavy equipment.  

A March 2009 VA medical record reflected the Veteran's reports of ongoing left knee pain since military mobilization in 2006-7, from walking on uneven terrain of stones while carrying military equipment.  The Veteran indicated that the pain was episodic. Also referred to in March 2009 VA treatment records is that an MRI showed degenerated medial meniscus of the left knee.

Received in November 2012, is a medical opinion from a private physician, Timothy K. Guthrie, MD Col (ret) USAF.  He noted that the Veteran was diagnosed with left knee arthralgia within one year of his discharge and first communicated complaints regarding his knee in November 2008.  A subsequent MRI showed left knee meniscal degeneration.  The physician found that, as the knee pain was reported within one year of his most recent active duty and the condition eventually diagnosed as causing this pain was a slowly progressive chronic condition of degeneration of the meniscus, it was inescapable that the weight of the required protective equipment worn during service, combined with repeated bending and stooping required for his duties, not to mention the vigorous physical training requirements of active duty, would have played a significant role in exacerbating this condition.  The physician found that the lack of any recorded injury while on active duty was not surprising as the MRI shows a degenerative condition, and not an acute or even an old frank tear of the meniscus.  The physician noted that, in young individuals, meniscal tears were usually caused by trauma, but that in older individuals there may be a gradual degeneration of the meniscus with no single causative event.  A torn meniscus would nearly always occur with acute symptomatology effusion acute pain and a history of some sort of twisting injury.  On the other hand a degeneration of the meniscus would occur from a longer history of chronic lower-grade trauma to the meniscus such as repeated running/jogging especially if done in shoes that transmit full heel-strike trauma through the knee joints such as combat boots.  The physician opined that the Veteran's chronically degenerative disease of the meniscus and subsequent knee pain and gait instability was as likely as not caused by or at very least aggravated by his active duty service. 

The private physician considered the evidence of record and the Veteran's contentions, and provided a thorough rationale for his findings.  As such, the Board finds that the evidence of record is in support of a grant of service connection for the Veteran's left knee disorder.  



II.b.  Otitis Media

The Veteran has claimed that he has otitis media as a result of combat duties in service.  See July 2008 claim.  As noted above, the record reflects that the Veteran was in combat while in Iraq.  

Service treatment records do not reflect any treatment for or diagnosis of otitis media.  The Veteran has contended that his post-deployment questionnaires dated in May 2008 and October 2007 support his claims.  See March 2009 notice of disagreement.  However, these forms do not reflect reports of problems with his ears, otitis media, or any other ear disorder.

VA examination reports dated in February 2008 and December 2010 reflected normal ears, with no diagnosis of otitis media or any other ear disorder.  VA medical records reflect that the Veteran had an ear infection in March 2011.  He was examined again in January 2012, and again had normal ears with no otitis media or diagnosed ear disorder.  Copious VA medical records do not reflect any additional reports of or treatment for otitis media.

The Board finds that the evidence is not in support of a grant of service connection for an otitis media disability.  Ongoing VA medical records reflect only one instance of treatment for an ear infection in March 2011.  This one instance is not evidence of a current disability as contemplated by VA regulations.  As such, service connection cannot be granted for otitis media.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

In this case, while the Veteran is competent to report his symptoms, the question regarding whether he has a current otitis media disability that began during service or is related to any instance of his military service to be complex in nature. There is nothing in the record to show that the Veteran has the requisite medical expertise to be competent to provide a diagnosis of other than acute otitis media to opine on such a complex medical question. 

Here, the Board has not ignored that the Veteran has contended that he was in combat, and that PTSD has been awarded based on exposure to combat while serving in Iraq.  In the case of any Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002).
 
It is well settled that § 1154(b) applies only to the in-service element of a service connection claim, not to the nexus element. Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (section 1154(b) 'does not alter the fundamental requirements of a current disability or a medical nexus to service '); Clyburn v. West, 12 Vet. App. 296, 303 (1999) ('[T]he provisions of section 1154(b) do not provide a substitute for medical-nexus evidence.'). Moreover, § 1154(b) applies to the incurrence of an injury or disease.  Here, the Veteran makes a broad claim that otitis media was incurred as a result of combat, but does not provide any explanation for this contention.  However, as the evidence fails to show that the Veteran has a current otitis media disability, the fact that the Veteran served in combat does not alter the analysis in this case.
 
In summary, the preponderance of evidence is against a finding that the Veteran's otitis media had onset during or was caused by his active service. Therefor his appeal must be denied. There is no reasonable doubt to be resolved in (this case. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a left knee disability, to include meniscal degeneration, is granted.

Service connection for otitis media is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that he has allergic rhinitis that began during active duty.  VA medical records reflect ongoing treatment for allergic rhinitis.  At his February 2008 VA examination, the Veteran indicated that chronic nasal congestion began while serving Iraq, and continued once he returned home to Puerto Rico.  The Veteran is competent to report these symptoms.  A Post-Deployment Health Reassessment, completed in May 2008, reflects the Veteran's report that he experienced a runny nose and headaches while deployed in Iraq.  

As the Veteran has a current diagnosis, there is evidence during service of upper respiratory symptoms, and he has provided competent statements of symptoms ongoing since service, the Board finds that he had met the criteria for a VA examination to determine whether his current allergic rhinitis began during, or is etiologically related to, active duty.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of allergic rhinitis.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current allergic rhinitis had onset during or was caused by his active service.  The examiner must support any opinion with rationale.

2.  If any benefit on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


